Citation Nr: 0615792	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-19 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with depressive 
disorder.

2.  Entitlement to service connection for right leg numbness 
claimed as due to an inservice spinal tap/lumbar puncture.

3.  Entitlement to service connection for residuals of 
syphilis.

4.  Entitlement to service connection for a left testicle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of September 2001, May 2004 and 
September 2004 rating decisions.

In April 2001, the veteran filed a claim for service 
connection, inter alia, for right leg numbness claimed as due 
to an in-service spinal tap.

In the September 2001 rating decision, the RO denied service 
connection for residuals of a spinal tap.  The veteran filed 
a notice of disagreement (NOD) in November 2001, and the RO 
issued a statement of the case (SOC) in October 2002. The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2002 and requested 
a Board Hearing.

In October 2003, the RO notified the veteran of a RO hearing 
that had been scheduled for him for a date in December.  On 
the date of the hearing, the veteran elected to have an 
informal conference with a RO Decision Review Officer, a 
report of which is of record.  A supplemental SOC (SSOC) 
reflecting the RO's continued denial of the claims was issued 
in May 2004.

In May 2004, the veteran withdrew his prior request for a 
Board hearing, in writing.

In the May 2004 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for PTSD 
with depressive disorder, effective April 17, 2001.  The 
veteran filed a notice of disagreement (NOD) with the initial 
rating assigned in September 2004, and the RO issued a 
statement of the case (SOC) in October 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2004.

Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for his 
PTSD with depressive disorder, the Board has characterized 
those issues on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

These matters also come to the Board on appeal from a 
September 2004 rating decision in which the RO denied service 
connection for residuals of syphilis and a left testicle 
condition.  The veteran filed a NOD in October 2004, and the 
RO issued a SOC in May 2005.  The veteran filed a substantive 
appeal in May 2005.

In a May 2005 rating decision, the RO continued the 50 
percent disability rating for PTSD with depressive disorder, 
and denied entitlement to a total disability rating due to 
individual unemployability (TDIU).  As the veteran has not 
appealed the denial of a TDIU, the matters addressed herein 
are limited to those listed on the title page.

The Board's decision on the veteran's claim for a higher 
initial rating for PTSD with depressive disorder and the 
claims for service connection for residuals of syphilis and 
for left testicle condition are set forth below.  The claim 
for service connection for right leg numbness, as due to an 
in-service spinal tap/lumbar puncture is addressed in the 
remand following the decision; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial rating for post-
traumatic stress disorder with depressive disorder and the 
claims for service connection for residuals of syphilis and 
for a left testicle condition has been accomplished.

2.  Since the April 17, 2001 effective date of the grant of 
service connection, the veteran's PTSD with depressive 
disorder has been manifested, primarily, by frequent 
depression, sleep disturbance (to include nightmares), 
disturbances of motivation and mood, and difficulties with 
socializing and interpersonal relationships; these symptoms 
reflect no more than occupational and social impairment with 
reduced reliability and productivity.

3.  Competent evidence reflects that the veteran tested 
positive for syphilis prior to discharge from service and 
currently tests seropositive for syphilis. 

4.  No left testicle disorder was shown in service, and there 
is no competent evidence or opinion even suggesting a medical 
relationship between a current left testicle condition and 
the veteran's active military service.


CONCLUSION OF LAW

1.  The criteria for an initial rating higher than 50 percent 
for service-connected PTSD with depressive disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2005).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for residuals of syphilis 
are met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 

3.  The criteria for service connection for a left testicle 
condition are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher initial disability rating 
for PTSD, as well as the claims for service connection for 
residuals of syphilis and for a left testicle condition have 
been accomplished.

In a January 2002 and October 2002 notice letters, the RO 
informed the veteran and his representative of VA's duties to 
notify and assist him in his claims, as well as the criteria 
for service connection.  December 2003 letter and June 2004 
letters, specific to the claim for service connection for 
syphilis, and the claim for service connection for a left 
testicle condition, respectively, reiterated these points; an 
October 2004 letter notified them of the need for evidence of 
current medical treatment showing that the disability had 
increased in severity, and set forth the criteria for a 
higher rating for PTSD.  Further, through the May 2004 and 
September 2004 rating decisions on appeal, as well as the 
October 2004 and May 2005 SOC, the RO notified the veteran 
and his representative of the laws and regulations governing 
the claims, the evidence that has been considered in 
connection with the claims, and the bases for the denial of 
the claims.  After each, the veteran and his representative 
were given the opportunity to respond. Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the RO's January 2002, December 
2003, June 2004, and October 2004 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In those letters, the RO requested 
that the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letters 
also invited the veteran to send in all evidence to support 
his claims; .

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As is 
noted above, the Board finds that the four content of notice 
requirements have been met with respect to the claims herein 
decided..

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the rating actions on appeal, and well after 
a substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.  
In this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006)).  The Board 
finds that, with respect to the matters herein decided, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that the appellant's claims 
were fully developed at the time of the most recent 
adjudications.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless. See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  
Pertinent to the claim for PTSD, the Board notes that this 
was accomplished in the SOC and the SSOC, which suffices for 
Dingess/Hartman, as well as in the notice letter identified 
above.  The Board notes that the RO has not provided notice 
pertinent to effective date-for the claim involving PTSD, as 
well as the claims for service connection-nor has the RO 
provided notice, pertinent to the claims for service 
connection, of any potential ratings to be assigned.  
However, on these facts, the RO's omissions in this regard 
are harmless.  Id.  As noted below, because the claim for a 
higher rating for PTSD is being denied, no effective date is 
being assigned.  Likewise, as the claim for service 
connection for a left testicle condition is being denied, no 
effective date or rating is being assigned.  On these facts, 
there is no possibility of prejudice under the notice 
requirements of Dingess/Hartman.

The Board also finds that, as regards the claims currently 
under consideration, there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims on appeal; copies of those examination reports have 
been associated with the record.  The veteran also has been 
given several opportunities to submit and/or identify 
evidence to support his claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to any of the claims under consideration 
that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for a higher initial 
disability rating for service-connected psychiatric 
disability and the claims for service connection for 
residuals of syphilis and for a left testicle condition.

II.  Initial rating greater than 50 percent for PTSD with 
depressive disorder

A.  Background

The report of a January 2001 VA examination for non-service-
connected pension benefits reflects the veteran's statement 
that he could not find a job because of his past history of 
substance abuse.  He complained of feeling down in the dumps, 
very depressed, not able to hold any relationship and that he 
was a loner.  He had no social life, felt hopeless, helpless 
and his future seemed very grim.  He had difficulty falling 
asleep and sometimes felt inner restlessness and agitation.  
The examiner noted that the veteran was cooperative, that his 
speech was low in rate and rhythm and that he avoided eye 
contact for the majority of the examination.  His thought and 
content were normal and he had no auditory or visual 
hallucinations and no thought disorder.  His mood was 
depressed and his affect was blunted.  He denied suicidality 
or homicidality, past or current.  His insight was good, 
judgment was fair and congitively grossly intact.  The 
diagnosis was major depression, moderate stressors of being 
mentally ill and unable to find a job; the examiner assigned 
a Global Assessment of Functioning (GAF) score of 45.

In April 2001, the veteran filed a claim for service 
connection for major depression. 

The report of a January 2002 psychiatric examination-
conducted to determine disability for state medical 
assistance-reflects the veteran's statement that he had been 
unemployed for the last seven year and was unable to 
socialize.  On mental status examination, the veteran was 
found to be alert and oriented to 4 spheres, cooperative and 
adequately dressed and groomed.  His speech was of slow rate, 
discourse was logical and goal oriented.  No delusions, 
suicidality or homicidality.  He was a "little depressed," 
constricted mood with fair to poor attention and 
concentration, good orientation, fair memory and adequate 
insight.  Socially he had no friends, poor communication 
skills and had very few interests.  Ability to function in a 
work setting was noted as fair to poor due to poor 
organization, poor focusing and poor concentration abilities.  
The psychiatrist commented that he was a nice and proper 
gentleman handicapped by serious mood disorder.  The 
diagnosis was cocaine abuse in remission and major 
depression, recurrent due to prior hospitalization for 
depression.  

In February 2004, the veteran underwent a VA examination by 
two psychiatrists who both noted that the claims file had 
been reviewed.  It was noted that, in service, the veteran 
had received a lumbar puncture, tested positive for syphilis 
and was discharged from service without treatment.  The 
veteran stated that this caused him to become depressed and 
that this depression was self medicated by substance abuse.  

The first VA examiner, Dr. Harvey, found that the veteran's 
mood was depressed, his affect was restricted and his eye 
contact was limited.  There were no signs of psychotic 
symptoms, including delusions and hallucinations.  
Abnormalities in communication were restricted to increased 
latency of response.  The diagnoses were major depression, 
recurrent, currently moderate, and dysthymic disorder.  
Pertinent physical conditions noted were chronic syphilis, 
status post lumbar puncture, multiple reports of neurological 
problems in the right leg.  The examiner opined that the 
current level of psychosocial stress was moderate due to pain 
and chronic psychiatric problems, and assigned a GAF of 50.  

The second VA examiner, Dr. Bierer, noted that the veteran 
had been chronically dysphoric, retiring and now received 
medication for a depressive syndrome.  The veteran described 
dreaming of violence and being awakened at night by his 
dreams and also of the terrible fear he had during the in-
service lumbar puncture. He was given the Mississippi Scale 
for the assessment of PTSD during this examination.  The 
veteran scored 126 on this examination, indicating sufficient 
collocations of symptoms consistent with PTSD to warrant a 
consideration of this syndrome as a component of his current 
clinical picture.  The examiner noted that the veteran 
described avoiding people, being retiring, having chronic 
sleeplessness, particularly in relationship to feeling 
ashamed or embarrassed about having syphilis, but that he may 
have been, in fact, avoiding contact with people subsequent 
to his lumbar puncture as a symptom of PTSD.  The examiner 
further noted that, on the PTSD self-rating scale for the 17 
symptoms that comprise the diagnosis of PTSD, the veteran 
fully met criteria for the disorder.

On mental status examination, the veteran was pleasant and 
did not express anger or irritability, he did seem somewhat 
detached during the interview.  There was no apparent thought 
disorder.  He denied suicidality and homicidality.  The 
diagnoses were moderately symptomatic at the present time for 
PTSD and depressive disorder (with a notation that the 
veteran's PTSD was a reflection of his psychological response 
to the lumbar puncture in April 1966).  Pertinent physical 
condition noted was positive serology for syphilis noted in 
military records in 1966, with treatment received in 1966.  
The examiners also noted that the veteran had been unemployed 
since he became abstinent from substance abuse, and that he 
financial stress and extreme personal isolation.  The 
examiners assigned GAFs of 46 due to depressive disorder and 
50 due to PTSD.  The examiners further noted that the veteran 
has had serious symptoms of chronic sleeplessness with 
nightmares consistent with PTSD for many years and is 
currently dysthymic and isolative to a degree that is 
functionally impairing.   

In a May 2004 rating decision, the RO granted service 
connection and assigned an initial 50 percent rating for PTSD 
from April 17, 2001 (the date of claim).

A September 2004 VA outpatient psychiatry record reflects a 
notation that the veteran was alert and oriented with no 
suicidal or homicidal ideations.  The veteran reported that 
auditory and voice hallucinations had ceased since he began 
Olanzapine.  The examiner noted that the veteran's eye 
contact had improved; his mooed was approaching euthymic with 
congruent affect.  His psychomotor slowing had definitely 
improved, speech was normal and thought was goal-oriented.  
There were no gross cognitive deficits and behavioral 
controls were intact.  The veteran requested that the 
examiner fill out paper work to certify him as disabled.  The 
examiner noted that he told the veteran, as in the past, that 
he could not certify him unable to work.  The examiner opined 
that the veteran should be able to manage a job under 
moderately stressful circumstances, and that his symptoms 
were well controlled by medication.  The diagnoses included 
depression with psychotic features, dysthymia by history and 
PTSD; the assigned GAF was 55.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The RO assigned an initial 50 percent rating for the 
veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  However, a General Rating formula for evaluating 
psychiatric impairment other than eating disorders contains 
the actual rating criteria for evaluating the veteran's 
disability.

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that since the 
April 2001 effective date of the grant of service connection, 
the symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

Manifestations of the veteran's PTSD disability have 
included, primarily, by frequent depression, sleep 
disturbance (to include nightmares), disturbances of 
motivation and mood, and difficulties with socializing and 
interpersonal relationships.  Collectively, these symptoms 
are reflective of occupational and social impairment with no 
more than reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.  More recently, the medical evidence 
reflects that as of September 2004, with medication and 
treatment, the veteran's PTSD symptoms had improved and were 
well controlled by medication.

At no point has the veteran's PTSD met the criteria for at 
least the next higher, 70 percent, rating.  As noted above, 
the 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, due to 
certain symptoms.  However, the Board notes that the veteran 
has not been found to have obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression that affects his ability to 
function independently, impaired impulse control, or other 
symptoms that are characteristic of the 70 percent rating.  
Significantly, on each examination the veteran was found to 
be cooperative.  In January 2001, his thought and content 
were normal and had no auditory or visual hallucinations.  
His insight was good and he denied suicidal and homicidal 
ideations.  In January 2002, the examiner noted that the 
veteran was adequately dressed and groomed with no delusions 
or suicidal or homicidal ideations.  

Specifically as regards the level of industrial impairment 
due to PTSD, the Board notes the veteran's report that he has 
not worked for many years.  However, there is no showing that 
PTSD is solely responsible for any such unemployment.  In 
fact, in a September 2004 VA medical record, a VA 
psychiatrist noted that he told the veteran, as in the past, 
that he could not certify him unable to work since he should 
be able to manage a job under moderately stressful 
circumstances.  As indicated above, the rating criteria are 
intended to take both occupational and social impairment due 
to psychiatric disability into consideration.

As a final note, the Board observes that none of the GAFs 
assigned in this case-45 in January 2001; 49 (for depressive 
disorder) and 50 (for PTSD) in February 2004; or 55 in 
September 2004-provides a basis, alone, or assignment of a 
higher rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995). However, the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a) (2005)

According to the DSM-IV, a GAF score between 51 and 60 is 
indicative of overall moderate impairment in social, 
occupational, or school functioning.  Consistent with the 
notation as to improvement in the veteran's overall condition 
in September 2004, the GAF of 55 appears to be reflective of 
even less impairment than is contemplated by the current 50 
percent rating; hence, that score clearly provides no basis 
for any higher rating.

While the GAFs scores of 45, 49 and 50 potentially reflect 
more significant impairment, here, those scores provide no 
basis for any higher rating.  Per the DSM-IV, a GAF score 
between  41 and 50 is indicative of severe symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  In this case, however, 
the veteran's PTSD is not shown to result in any of the types 
of symptoms that are cited as indicative of such a score; 
simply stated, there has been no evidence of suicidal 
ideation, severe obsessional rituals or frequent shoplifting.  
Rather, as noted above, when the veteran's actual symptom 
shown are considered in light of the pertinent rating 
criteria, no greater impairment than is contemplated by 
initial 

Thus, the Board finds the record presents no basis for 
assignment of more than the current 50 percent rating at any 
point since the April 17, 2001 effective date of the grant of 
service connection for PTSD.  As the criteria for the next 
higher, 70 percent rating have not been met, it follows that 
the criteria for the maximum 100 percent evaluation likewise 
are not met.

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating, pursuant to Fenderson, and 
that the claim for an initial rating in excess of 50 percent 
for PTSD must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for a disability or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  Service connection 
requires findings as to the existence of a current disability 
and of a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56 

A.  Residuals of Syphilis

In denying service connection for this disability, the RO 
stated that the veteran's service medical records did not 
show treatment for or a diagnosis of syphilis and that there 
was no medical evidence presented demonstrating that his 
residuals from syphilis were the result of his military 
service.  

However, the Board finds that after a careful review of the 
record, the veteran, in fact, tested positive for syphilis at 
the time of his discharge examination in March 1966.  An 
April 1966 service medical record reflects that after 
conducting additional testing to rule out a false positive, 
the Army delayed the veteran's discharge to conduct a lumbar 
puncture.  His spinal fluid was reported as clear, but if the 
results were indicative of neurosyphilis they would contact 
the veteran's local health department to undergo treatment.  
The veteran was discharged on April 25, 1966.  A May 1966 
City of New York, Department of Health clinic tally card 
reflects that the veteran was referred to the Green District 
Health Center in Brooklyn, New York, by the U.S. Army.     

The Board determines that this finding is consistent with the 
veteran's statements that he was evaluated and treated for 
syphilis at the time of his discharge and immediately 
thereafter.  Moreover, the April 1966 clinical record is 
objective evidence showing that the veteran had the disease 
in service; hence, as he did not test positive for syphilis 
at his pre-induction examination, it is highly likely that 
his syphilis had its onset during service.  See 38 C.F.R. 
§ 3.303 (c) (2005). Current medical evidence shows that the 
veteran tests seropositive, indicative of syphilis.  

In light of the foregoing, in the absence of any negative 
medical opinion regarding the onset of this disease (i.e., 
identifying the date of onset as other than during service), 
and with the resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for residuals of syphilis is warranted.  

B.  Left Testicle Condition

The veteran's service medical records reflect that he was 
treated in July 1968 for marked edema of the left testicle.  
There is no evidence of any additional treatment, and no 
chronic disability was shown at discharge examination in 
March 1966 or during the first post-service year.   In fact, 
the first objective medical finding of a left testicle 
condition was in January 2001, over 35 years post service.  

Aside from the fact that the veteran's service medical 
records reflects isolated occurrence and treatment of marked 
edema of the left testicle that appeared to be acute and 
transitory, the post-service evidence does not establish, by 
competent evidence, that the veteran has a left testicle 
disability that is medically related to active duty.  In the 
absence of competent medical evidence of the currently 
claimed disability, and, if so, of a nexus between that 
disability and service, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App 141, 144 
(1992).  The Board points out that neither the veteran nor 
his representative has presented, identified, or alluded to 
the existence of any such documented medical evidence to 
support the claim.  

The Board does not doubt the sincerity of the appellant's 
beliefs.  However, as a layperson without the appropriate 
medical training and belief, he is simply not competent to 
provide a probative (persuasive) opinion on medical matters, 
such as questions of diagnosis and etiology.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Thus, the claim for service connection for a left testicle 
condition must be denied.  .  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, absent any competent evidence to support the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 50 percent for PTSD with 
depressive disorder is denied.

Service connection for residuals of syphilis is granted.

Service connection for a left testicle condition is denied


REMAND

The Board finds that specific additional development is 
warranted in connection with the claim on appeal for service 
connection for right leg numbness claimed as due to an in-
service spinal tap/lumbar puncture.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Initially, the Board notes that in the May 2004 SSOC, the RO 
determined, based on a January 2004 report by Dr. Shapiro, 
that the evidence of record clearly established that the 
veteran underwent an in-service spinal tap in April 1966.   

In February 2004, the RO requested a board of neurologists to 
reconcile specific multiple conflicting opinions to determine 
whether or not the veteran was suffering from the residuals 
of a spinal tap/lumbar puncture in-service.  In its 
instructions, the RO provided the guidelines for 
Reconciliation of Diagnoses from M21-1, Part VI 1.07.   In a 
February 2004 VA examination report, the neurologists 
provided a joint impression that found no objective evidence 
relating the veteran's symptoms of persistent right leg 
numbness to any physiologic diagnosis.  The physicians 
indicated that complaints of numbness may occur at the time 
of the spinal tap/lumbar puncture, and noted that the veteran 
had had persistent complaints.  After lengthy discussion, the 
physicians noted that the etiology of these symptoms was 
still unclear.  

Clearly, the veteran's claims involve medical questions, and 
the Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).
Because the medical opinion received did not accomplish the 
RO's requested objective, the Board finds that the claims 
file should be returned to the two VA neurologists that 
examined the veteran in February 2004 for a supplemental 
medical opinion.  As previously requested, the examiner's 
consider and discuss the veteran's documented history and 
assertions, an attempt to reconcile the conflicting opinions 
previously cited by the RO.  The Board emphasizes that only a 
supplemental medical opinion is sought; hence, examination of 
the veteran should only be arranged if the prior examiners 
are unavailable, or are unable to render the requested 
opinion without examining the veteran. 

If an examination is scheduled, the veteran is hereby advised 
that failure to report to the scheduled examination(s), 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2005).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation 
and/or treatment.

In this regard, as noted above, the record also includes a 
copy of an undated letter from the Social Security 
Administration (SSA) notifying the veteran that he was found 
to be disabled for purposes of receiving benefits from that 
agency; however, there are no records pertinent to that claim 
associated with the claims file.  The RO should request from 
SSA, a copy of the decision as well as complete copies of the 
medical records that served as the basis for this decision.  
Although any SSA decision would not be controlling, it is 
potentially pertinent to the veteran's appeal. See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to 
assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).
 
To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2. The RO should request from the New 
York VAMC all outstanding records of 
evaluation of and/or treatment for a 
right leg disability, from September 2004 
to the present, following the procedures 
set forth in 38 C.F.R. § 3.159 (2005).  
All records and/or responses should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO's letter 
should also invite the veteran to submit 
all evidence in his possession, and 
ensure that its notice to the appellant 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate. The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
forward the claims file to the VA 
neurologists that conducted the February 
2004 VA examination for a supplemental 
medical opinion.  

The examiners should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
right leg disability is the result of 
disease or injury incurred in or 
aggravated during the veteran's military 
service.

In rendering the requested opinion, the 
examiners should attempt to reconcile the 
conflicting medical evidence to arrive at 
a definitive opinion, and, in doing so, 
specifically review and discuss the 
following:  the service medical records; 
the January 2001 VA general medical 
examination report reflecting a diagnosis 
of right leg numbness possibly related to 
spinal tap; Dr. Shapiro's January 2004 
report, February 2002 opinion letter and 
January 2002 medical report diagnosing 
chronic neuralgia of right leg; the 
reports of Dr. Price's September 2002 VA 
examination and the January 2001 VA 
examination; and the February 2002 New 
York State Disability certificate with a 
noted diagnosis of neuropathy.  The 
examiners must provide a comprehensive 
report including the complete rationale 
for the conclusions reached.

If another examination is required, the 
RO should arrange for the veteran to 
undergo examination, by a board of two 
neurologists, at an appropriate VA 
medical facility, to obtain a response to 
the questions and points raised above.  
All tests, studies and consultations 
deemed necessary should be accomplished 
(with all findings there from made 
available to the examiner prior to the 
completion of his report), and all 
clinical findings and conclusions should 
be reported in detail and fully 
explained.  

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for right leg numbness 
claimed as due to an in-service spinal 
tap/lumbar puncture, in light of all 
pertinent evidence and legal authority. 

10.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


